
	
		II
		112th CONGRESS
		2d Session
		S. 2566
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 7, 2012
			Mrs. Feinstein
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on certain
		  plastic stylus pens for use with toys.
	
	
		1.Certain plastic stylus pens for use with
			 toys
			(a)In generalSubchapter II of chapter 99 of the
			 Harmonized Tariff Schedule of the United States is amended by inserting in
			 numerical sequence the following new heading:
				
					
						
							
								9902.01.00 Plastic stylus pen with or without attachment cord designed
						for use with electronic drawing toys, electronic games or educational toys or
						devices (provided for as parts in heading 8543, 9503 or
						9504)FreeNo changeNo changeOn or before
						12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by
			 subsection (a) applies with respect to goods entered, or withdrawn from
			 warehouse for consumption, on or after the 15th day after the date of the
			 enactment of this Act.
			
